DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method of cleansing a body cavity, classified in A61M1/0058.
II. Claim 20, drawn to an apparatus, classified in A61M1/0058.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the product as claimed can be used in a materially different process of using that product such as for drug delivery.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  Here, the method requires different search queries for the claimed steps of cleansing a body cavity.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Wolski on June 14, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first conduit and the second conduit" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 1, however “a first conduit” and “a second conduit” are introduced in claim 2. For purposes of examination, claim 10 is interpreted to depend from claim 2.
Claim 15 recites in lines 1-2 “…the second cannula is coupled to the vacuum source…”, which contradicts claim 1 line 10 which recites “…the second canula being operatively coupled to a fluid source…”.  For purposes of examination, the second cannula is interpreted to be coupled to the fluid source.
Claim 16 recites in line 1 “…the vacuum source includes a pump…the pump increasing a pressure of a predetermined volume of the sterile fluid”, which contradicts the specification.  For purposes of examination, “the vacuum source” is interpreted to be the fluid source. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over H.W. Westlake (Westlake), US 693,358 in view of Pallas, US 2005/0256464 A1.
Regarding claim 1, Westlake discloses a method of cleansing a body cavity using a device (vaginal irrigator, page 1 lines 5-6) including a housing (irrigator or Fig. 1, less the rubber tubes 1 and 2) that defines a first plurality of openings (inlets c, page 3, line 57) in fluid communication with a first portion (first portion, see annotated Fig. 1 below) of an inner volume (inner volume is interior of the housing) defined by the housing and a second plurality of openings (discharge outlets b’, page 3, line 48) in fluid communication with a second portion (second portion, see annotated Fig. 1 below) of the inner volume fluidically isolated from the first portion of the inner volume (Fig. 3), the method comprising: coupling a distal end portion of a first cannula (rubber tube 2, page 3, line 59) to the housing such that a lumen defined by the first cannula is in fluid communication with the first portion of the inner volume; coupling a distal end portion of a second cannula (rubber tube 1, page 3, line 42) to the housing such that a lumen defined by the second cannula is in fluid communication with the second portion of the inner volume, a proximal end portion of the second cannula being operatively coupled to a fluid source (medicated liquid, page 3, line 111); inserting a portion of the housing into a body cavity (vaginal cavity, page 1 line 10) such that each of the first plurality of openings (page 1 lines 38-41) and the second plurality of openings (page 2 lines 4-13) is disposed within the body cavity; conveying a fluid from the fluid source to the body cavity via the lumen defined by the second cannula, the second portion of the inner volume, and the second plurality of openings; and withdrawing the fluid from the body cavity, substantially concurrently with the conveying the fluid, via the lumen defined by the first cannula, the first portion of the inner volume, and the first plurality of openings (Fig. 3).

    PNG
    media_image1.png
    841
    556
    media_image1.png
    Greyscale

Westlake teaches that first cannula conducts the fluid away from the body, but does not teach a proximal end portion of the first cannula being operatively coupled to a vacuum source, wherein the fluid from the body cavity is withdrawn into the vacuum source.
However, Pallas teaches an apparatus for washing the colon wherein a cannula (evacuation tube 13, P0054 and shown in Fig. 1) is operatively coupled to a vacuum source (vacuum source, P0025), wherein the fluid from the body cavity (fecal matter, as shown in Fig. 1) is withdrawn into the vacuum source (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the vaginal irrigator of Westlake with the vacuum source of Pallas for the purpose of improving the removal and collection of waste from the body cavity.  
Regarding claim 2, Westlake in view of Pallas teaches the method of claim 1, wherein the device includes a first conduit (Westlake, first conduit, see annotated Fig. 3 below) disposed within the inner volume, the first conduit defines a lumen configured to place the lumen of the first cannula in fluid communication with the first portion of the inner volume, and a second conduit (Westlake, second conduit, see annotated Fig. 3 below) disposed within the inner volume and at least partially within the lumen of the first conduit (Fig. 3), the second conduit defines a lumen configured to place the lumen of the second cannula in fluid communication with the second portion of the inner volume.

    PNG
    media_image2.png
    841
    556
    media_image2.png
    Greyscale

Regarding claim 3, Westlake in view of Pallas teaches the method of claim 2, wherein a proximal end portion of the first conduit is in contact with an inner surface of the housing (Westlake, inner surface of the housing, see annotated Fig. 3 below) to collectively define a substantially fluid tight seal therebetween, and a distal end portion of the second conduit is in contact with the inner surface of the housing to collectively define a substantially fluid tight seal therebetween (Westlake, page 3 lines 62-66), the first portion of the inner volume is defined between the proximal end portion of the first conduit and the distal end portion of the second conduit (Fig. 3).

    PNG
    media_image3.png
    791
    503
    media_image3.png
    Greyscale

Regarding claim 8, Westlake in view of Pallas teaches the method of claim 1, wherein the device further includes a handle (Westlake, handle, see annotated Fig. 3 below) to facilitate single handed use of the device.

    PNG
    media_image4.png
    868
    937
    media_image4.png
    Greyscale

Regarding claim 9, Westlake in view of Pallas teaches the method of claim 8, wherein the handle further includes a first and a second port (Westlake, first and second port, see annotated Fig. 3 above), the first port extending from the handle and defining a lumen, and the second port in fluid communication with a second conduit (Westlake, the second conduit of claim 2 above) disposed within the housing, the second port configured to be physically and fluidically coupled to the second cannula.
Regarding claim 10, Westlake in view of Pallas teaches the method of claim 1, wherein the housing encloses the first conduit and the second conduit (Westlake, see claim 2 above).
Regarding claim 11, Westlake in view of Pallas teaches the method of claim 8, wherein the distal end portion of the housing includes a continuous distal surface (Westlake, Figs. 1 and 6 showing the discharge nozzle head B) having a rounded or curved shape (Westlake, Figs. 1 and 6) to prevent the housing from damaging tissue during use (Westlake, no deleterious results, page 1 lines 16-17).
Regarding claim 12, Westlake in view of Pallas teaches the method of claim 8, wherein the distal end portion of the housing is comprised of material (Westlake, metal, hard rubber, or any other suitable material, page 4 lines 6-7) which allows the housing to deform (the materials allow the housing to deform under sufficient force).
Regarding claim 13, Westlake in view of Pallas teaches the method of claim 1, wherein the proximal end portion of the second cannula is coupled to a reservoir (Westlake, the interior of the rubber bulb, page 3 line 113).
Regarding claim 14, Westlake in view of Pallas teaches the method of claim 1, wherein the proximal end portion of the first cannula is coupled to the vacuum source via an intervening structure (Pallas, collection vessel 22, P0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the vaginal irrigator of Westlake with the collection vessel of Pallas for the purpose of collecting waste.  
Regarding claim 15, Westlake in view of Pallas teaches the method of claim 1, wherein the proximal end portion of the second cannula is coupled to the vacuum source via an intervening structure (Westlake, rubber bulb, page 3 line 113).
Regarding claim 16, Westlake in view of Pallas teaches the method of claim 1, wherein the vacuum includes a pump (Westlake, rubber bulb, page 3 line 113) and a reservoir (Westlake, the reservoir is the interior of the rubber bulb), the reservoir containing a fluid (medicated liquid, page 3, line 111), the method further comprising: the pump increasing a pressure of a predetermined volume of the fluid (Westlake, medicated fluid within the bulb is forced through the tube by some suitable means – such as by rubber bulb, page 3 lines 111-113).
Westlake does not explicitly teach the medicated fluid to be sterile, however Pallas teaches use of sterile cleansing liquid, P0022.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to ensure that the medicated liquid of Westlake is sterile as taught by Pallas for the purpose of preventing infection.  
Regarding claim 17, Westlake in view of Pallas teaches the method of claim 1, wherein the vacuum source of the first cannula is actuated and produces a suction force within the lumen (Pallas, P0052 and as described above for claim 1).
Regarding claim 18, Westlake in view of Pallas teaches the method of claim 17, wherein the vacuum source draws undesired matter and fluid into the first portion of the inner volume through the lumen of the first cannula (Westlake, page 3 lines 54-69).
Regarding claim 19, Westlake in view of Pallas teaches the method of claim 1, wherein a housing arrangement corresponds to an anatomical structure of a lower gastrointestinal tract (corresponding to the rectum).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Westlake in view of Pallas in view of Karell, US 5,509,921.
Regarding claim 4, Westlake in view of Pallas teaches the method of claim 1, wherein the housing includes a flange (Pallas, flange, see annotated Fig. 1 below), the first plurality of openings and the second plurality of openings being distal to the flange.

    PNG
    media_image5.png
    834
    773
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the vaginal irrigator of Westlake with the flange of Pallas for the purpose of preventing and/or minimizing contaminated fluid from exiting the body cavity via the proximal end of the device rather than the first plurality of openings.
Westake in view of Pallas does not teach the method further comprising: moving the flange along a longitudinal centerline of the housing from a first position to a second position, the first plurality of openings and the second plurality of openings being distal to the flange when the flange is in the first position and the second position.
However, Karell teaches a safe ear wax remover for cleaning a body cavity comprising: moving the flange (stopper 10 as depicted in Fig. 5) along a longitudinal centerline of the housing from a first position (Fig. 4) to a second position (Fig. 4A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Westlake in view of Pallas  to include moving the flange along the housing as taught by Karell, while maintaining the flange proximal of the first and second plurality of openings for the purpose of safely adjusting the depth of insertion of the vaginal irrigator within a body cavity.
Regarding claim 5, Westlake in view of Pallas in view of Karell teaches the method of claim 4, wherein the flange and the housing are joined by a threaded coupling (Karell, screw 54 and nut 52, col 2 line 40, and as shown in Figs. 5-5A), the method further comprising: rotating the flange about the housing to advance the flange along a longitudinal centerline (Karell, an alternative means for adjusting the depth of insertion while utilizing a screw and nut configuration that requires rotating the flange about the housing to advance the flange along a longitudinal centerline).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Westlake in view of Pallas with the rotating flange of Karell for the purpose of adjusting the depth of insertion of the vaginal irrigator.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westlake in view of Pallas in view of Panotopoulos, US 2008/0200877 A1.
Regarding claim 6, Westlake in view of Pallas teaches the method of claim 1.
Westlake in view of Pallas does not teach wherein the device includes a first flow control mechanism disposed about a portion of the first cannula and a second flow control mechanism disposed about a portion of the second cannula, the method further comprising: transitioning at least one of the first flow control mechanism or the second flow control mechanism from a first configuration to a second configuration to fluidically isolate the vacuum source or the fluid source, respectively, from the inner volume of the housing.
However, Panotopoulos teaches a fluid exchange catheter system that includes a first flow control mechanism (automatic button N programmed to compress the aspirating (and infusing) tube, P0024)  disposed about a portion of the first cannula (tube 1, as shown in Fig. 2) and a second flow control mechanism (automatic button N, P0024) disposed about a portion of the second cannula (tube 2 as shown in Fig. 2), the method further comprising: transitioning at least one of the first flow control mechanism or the second flow control mechanism from a first configuration (free flow, P0024) to a second configuration (blocked, P0021) to fluidically isolate the vacuum source or the fluid source, respectively (P0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Westlake in view of Pallas with the method of Panotopoulos for the purpose of alternating infusion and aspiration during drug delivery, as taught by Panotopoulos, P0021 and P0029, wherein it may be beneficial to allow the medicated liquid of Westlake some additional time to act prior to being aspirated.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westlake in view of Pallas in view of Suchdev et al. (Suchdev), US 2010/0312186 A1.
Regarding claim 7, Westlake in view of Pallas teaches the method of claim 1, wherein the device includes a solid (Westlake, metal or hard rubber, page 4 lines 6-7) distal tip (discharge nozzle head B, page 3 line 45, as shown in Fig. 7), unitarily formed with the housing (Figs. 1 and 3), the method further comprising: inserting a portion of the distal tip into a distal opening (the other end a’ of tube A is the distal opening, which is screw threaded for attachment to the discharge nozzle head B, page 3 lines 43-44).
Westlake in view of Pallas does not teach forming a friction fit of the distal tip into the distal opening.
However, Suchdev teaches a soft tissue dissector that may be attached to an aspiration and irrigation device by forming a friction fit (attachment methods include threads as well as press fit and interference fit, P0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the attachment of the discharge nozzle head of Westlake with a friction fit as taught by Suchdev as one of many known alternative attachment methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783